DENY; and Opinion Filed June 3, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00606-CV

                              IN RE JAMES H. GENTRY, Relator

                  Original Proceeding from the 199th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 199-03888-2018

                              MEMORANDUM OPINION
                          Before Justices Brown, Schenck, and Reichek
                                   Opinion by Justice Brown
       In this original proceeding, relator seeks a writ of mandamus directing the trial court to rule

on certain motions purportedly filed per the mailbox rule between February 20, 2019 and March

28, 2019. When a motion is properly filed and pending before a trial court, the act of giving

consideration to and ruling upon that motion is a ministerial act, and mandamus may issue to

compel the trial judge to act. Safety–Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex. App.—

San Antonio 1997, orig. proceeding). A trial court has no such duty to rule, however, on motions

filed after the court’s plenary power expires because the court no longer has jurisdiction over the

case. In re Cash, No. 06–04–00045–CV, 2004 WL 769473, at *1 (Tex. App.—Texarkana Apr.13,

2004, orig. proceeding) (mem. op.) (“ ‘In general, ... [a trial court] does not have a duty to rule on

free-floating motions unrelated to currently pending actions. In fact, it has no jurisdiction to rule

on a motion when it has no plenary jurisdiction coming from an associated case.’ ”).
        Here, the underlying case was dismissed and a final judgment signed on September 24,

2018, and the trial court’s plenary power expired before relator mailed the motions at issue to the

trial court for filing. Further, relator’s appeal of the September 24 judgment is pending in this

Court as cause number 05-18-01181-CV. Based on the record before us, we conclude relator has

not shown he is entitled to the relief requested. Accordingly, we deny relator’s petition for writ of

mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court determines

relator is not entitled to the relief sought).




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE




190606F.P05




                                                 –2–